DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on September 25, 2020 and October 4, 2021 have been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (U.S. Patent Application Publication # 2021/0160876 A1) in view of Sun et al.  (U.S. Patent Application Publication # 2018/0198648 A1).
Regarding claim 1, Osawa et al. teach an operation method of a first distributed terminal, in a synchronized wireless distributed communication system which has a plurality of communication resources configured with a plurality of channels having different center frequencies and includes the 5first distributed terminal and a second distributed terminal (Fig.1 and 6-8), 
the operation method comprising: 
receiving slots mapped to the communication resources in a resource allocation channel having a center frequency (read as receiving unit (Fig.14 @ 102; Fig.15 @ 202; Paragraph [0113]) For example, “a receiving unit that receives at least one of configuration information of a same center frequency used for downlink reception and sidelink reception in one slot or configuration information of a same center frequency used for uplink transmission and sidelink transmission in the one slot; …”(Paragraph [0113]) Also, “when the communication device consecutively performs reception of downlink and reception of sidelink in the same slot, the center frequency and the bandwidth of reception of downlink and the center frequency and the bandwidth of reception of sidelink can be configured to be identical to each other, …”(Paragraph [0116]));
However, Osawa et al. fail to explicitly teach a resource allocation channel having a center frequency independent from the plurality of channels;
measuring communication environments of the communication resources by using a mapping relationship between the received slots of the resource allocation channel and the 10communication resources; 
selecting a first communication resource to be allocated using the measured communication environments of the communication resources; 
allocating the selected first communication resource; and 
continuously occupying the allocated first communication resource.
Sun et al. teach a method wherein a resource allocation channel (read as synchronization channel) having a center frequency independent from the plurality of channels (read as “the center frequency of the synchronization channel may be different than a center frequency of the system bandwidth.”(Paragraph [0011]));
measuring communication environments of the communication resources by using a mapping relationship between the received slots of the resource allocation channel and the 10communication resources (read as “the scrambling sequence for one or more of the reference signal, the control signal, or the data signal, may be determined independently of a center frequency of the synchronization channel or a center frequency of the system bandwidth.”(Paragraph [0012]) Also, “ processes, features, means, or instructions for determining a cell ID and a slot or subframe index for the common control resource set, and determining the scrambling sequence for one or more of the reference signal, the control signal, or the data signal, based on the cell ID and slot or subframe index.”(Paragraph [0012])); 
selecting a first communication resource to be allocated using the measured communication environments of the communication resources (read as determining and identifying a scrambling sequence (Paragraph [0012])); 
allocating the selected first communication resource (read as “the synchronization channel 210 may contain information to point the UE 115-a to the common control resource set, and the UE 115-a can be redirected to a UE-specific control resource set after receiving the common control resource set.” (Paragraph [0058])); and 
continuously occupying the allocated first communication resource. (read as synchronization channel (Paragraph [0058]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining a scrambling sequence based on a plurality of time-frequency parameters (e.g.: slot index, center frequency, synchronization channel) as taught by Sun et al. with the V2X devices as taught by Osawa et al. for the purpose of enhancing resource management by devices in a communication network.
Regarding claim 2, and as applied to claim 1 above, Osawa et al. teach “a communication device including a receiving unit that receives at least one of configuration information of a same center frequency used for downlink reception and sidelink reception in one slot or configuration information of a same center frequency used for uplink transmission and sidelink transmission in the one slot; and a control unit that configures, based on the received configuration information, at least one of the same center frequency for the downlink reception and the sidelink reception in the one slot or the same center frequency for the uplink transmission and the sidelink transmission in the one slot.”(Paragraph [0009])
However, Osawa et al. fail to explicitly teach wherein each of the plurality of communication resources is each of the plurality of channels having different center frequencies.
Sun et al. teach a method wherein each of the plurality of communication resources is each of the plurality of channels having different center frequencies. (read as “processes, features, means, or instructions for identifying a center frequency of the synchronization channel, …”(Paragraph [0011]) Also, “the center frequency of the synchronization channel may be different than a center frequency of the system bandwidth.”(Paragraph [0011]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for identifying a center frequency of a synchronization channel as taught by Sun et al. with the V2X devices as taught by Osawa et al. for the purpose of enhancing resource management by devices in a communication network.
Regarding claim 5, and as applied to claim 1 above, Osawa et al., as modified by Sun et al., teach an operation method wherein configuration information for the plurality of communication resources, configuration information for the resource allocation channel, and the mapping relationship between the plurality of communication resources and the slots of the resource allocation channel are preconfigured to a plurality of 10distributed terminals including the first distributed terminal and the second distributed terminal. (read as configuration information (Paragraph [0009]))
Regarding claim 13, and as applied to claim 1 above, Osawa et al., as modified by Sun et al., teach an operation method wherein the continuously occupying of the allocated first communication resource comprises simultaneously transmitting, by the first distributed terminal and the second distributed terminal, a signal of a predetermined level in a first-in-time subslot of a first slot of the resource allocation channel, which is mapped to the 20allocated first communication resource. (read as PBSCH (Paragraph [0043]); For example, “a physical sidelink broadcast channel (PSBCH) for transmitting broadcast information such as a system band of sidelink, a frame number, and resource configuration information is used for an operation outside a coverage. The PSSS/SSSS and the PSBCH are transmitted, for example, in one sub frame.”(Paragraph [0043]))
Regarding claim 17, and as applied to claim 13 above, Osawa et al. teach “a communication device including a receiving unit that receives at least one of configuration information of a same center frequency used for downlink reception and sidelink reception in one slot or configuration information of a same center frequency used for uplink transmission and sidelink transmission in the one slot; and a control unit that configures, based on the received configuration information, at least one of the same center frequency for the downlink reception and the sidelink reception in the one slot or the same center frequency for the uplink transmission and the sidelink transmission in the one slot.”(Paragraph [0009])
However, Osawa et al. fail to explicitly teach wherein the predetermined level is determined as a vale obtained by adding a predetermined power to a transmission power of the first communication resource.
Sun et al. teach a method wherein the predetermined level is determined as a value obtained by adding a predetermined power to a transmission power of the first communication resource. (read as peak to average power ratio (PAPR) (Paragraph [0075]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for calculating a peak to average power ratio as taught by Sun et al. with the V2X devices as taught by Osawa et al. for the purpose of enhancing resource management by devices in a communication network.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (U.S. Patent Application Publication # 2021/0160876 A1), in view of Sun et al.  (U.S. Patent Application Publication # 2018/0198648 A1), and Boer et al. (U.S. Patent Application Publication # 2009/0199076 A1).
Regarding claim 3, and as applied to claim 1 above, Osawa et al. teach “a communication device including a receiving unit that receives at least one of configuration information of a same center frequency used for downlink reception and sidelink reception in one slot or configuration information of a same center frequency used for uplink transmission and sidelink transmission in the one slot; and a control unit that configures, based on the received configuration information, at least one of the same center frequency for the downlink reception and the sidelink reception in the one slot or the same center frequency for the uplink transmission and the sidelink transmission in the one slot.”(Paragraph [0009])
Sun et al. teach methods and devices “for identification of a scrambling sequence used for a reference signal, a control signal, or a data signal that is independent of a center frequency of a wireless system bandwidth. Such identification of scrambling sequences may allow for demodulation of signals in which a synchronization channel does not share a same center frequency as the wireless system bandwidth.”(Paragraph [0030])
However, Osawa et al. and Sun et al. fail to explicitly teach wherein the plurality of communication resources are a plurality of subchannels into which the plurality of channels having different center frequencies are respectively divided, and 
the subchannels are temporally separated in each frequency region.
Boer et al. wherein the plurality of communication resources are a plurality of subchannels into which the plurality of channels having different center frequencies are respectively divided (read as “In OFDM, a wideband channel is divided into narrowband "sub-channels" that are used to multiplex data, such that the center frequencies of the sub-channels (also called "tones" or "subcarriers") and the symbol durations are chosen to permit maximum packing density of those sub-channels.”(Paragraph [0007])), and 
the subchannels are temporally separated in each frequency region. (read as “the center frequencies of the sub-channels (also called "tones" or "subcarriers") and the symbol durations are chosen to permit maximum packing density of those sub-channels.”(Paragraph [0007]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for dividing a wideband channel into narrow “sub-channels” as taught by Boer et al. and the function for determining a scrambling sequence based on a plurality of time-frequency parameters (e.g.: slot index, center frequency, synchronization channel) as taught by Sun et al. with the V2X devices as taught by Osawa et al. for the purpose of enhancing resource management by devices in a communication network.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (U.S. Patent Application Publication # 2021/0160876 A1), in view of Sun et al.  (U.S. Patent Application Publication # 2018/0198648 A1), Boer et al. (U.S. Patent Application Publication # 2009/0199076 A1), and Rao et al. (U.S. Patent Application Publication # 2014/0192848 A1).
Regarding claim 4, and as applied to claim 3 above, Osawa et al. teach “a communication device including a receiving unit that receives at least one of configuration information of a same center frequency used for downlink reception and sidelink reception in one slot or configuration information of a same center frequency used for uplink transmission and sidelink transmission in the one slot; and a control unit that configures, based on the received configuration information, at least one of the same center frequency for the downlink reception and the sidelink reception in the one slot or the same center frequency for the uplink transmission and the sidelink transmission in the one slot.”(Paragraph [0009])
Sun et al. teach methods and devices “for identification of a scrambling sequence used for a reference signal, a control signal, or a data signal that is independent of a center frequency of a wireless system bandwidth. Such identification of scrambling sequences may allow for demodulation of signals in which a synchronization channel does not share a same center frequency as the wireless system bandwidth.”(Paragraph [0030])
Boer et al. teach “a wideband channel is divided into narrowband "sub-channels" that are used to multiplex data, such that the center frequencies of the sub-channels (also called "tones" or "subcarriers") and the symbol durations are chosen to permit maximum packing density of those sub-channels.”(Paragraph [0007])
However, Osawa et al., Sun et al., and Boer et al. fail to explicitly teach wherein different transmission power ranges are allocated to temporally separated subchannels among the plurality of communication resources.
Rao et al. teach a method wherein different transmission power ranges are allocated to temporally separated subchannels among the plurality of communication resources. (read as “Sub-carriers 504a, 504b within the central span 508 can be transmitted at maximum powers within a first power range. One or more sub-carriers 504c in one or more transition spans 510a, 510b can be transmitted at maximum powers within a second power range.” (Paragraph [0073]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for allocating a power range for a specific set of sub-carriers as taught by Rao et al., the function for dividing a wideband channel into narrow “sub-channels” as taught by Boer et al., and the function for determining a scrambling sequence based on a plurality of time-frequency parameters (e.g.: slot index, center frequency, synchronization channel) as taught by Sun et al. with the V2X devices as taught by Osawa et al. for the purpose of enhancing resource management by devices in a communication network.
Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (U.S. Patent Application Publication # 2021/0160876 A1), in view of Sun et al.  (U.S. Patent Application Publication # 2018/0198648 A1), and Takeda et al. (U.S. Patent Application Publication # 2021/0092717 A1).
Regarding claim 6, and as applied to claim 1 above, Osawa et al. teach “a communication device including a receiving unit that receives at least one of configuration information of a same center frequency used for downlink reception and sidelink reception in one slot or configuration information of a same center frequency used for uplink transmission and sidelink transmission in the one slot; and a control unit that configures, based on the received configuration information, at least one of the same center frequency for the downlink reception and the sidelink reception in the one slot or the same center frequency for the uplink transmission and the sidelink transmission in the one slot.”(Paragraph [0009])
Sun et al. teach methods and devices “for identification of a scrambling sequence used for a reference signal, a control signal, or a data signal that is independent of a center frequency of a wireless system bandwidth. Such identification of scrambling sequences may allow for demodulation of signals in which a synchronization channel does not share a same center frequency as the wireless system bandwidth.”(Paragraph [0030])
However, Osawa et al. and Sun et al. fail to explicitly teach wherein the selecting of the first communication resource comprises: 
15identifying unoccupied communication resources among the plurality of communication resources: 
calculating interference power for each of the unoccupied communication resources; and 
selecting the first communication resource based on the calculated interference 20power for each of the unoccupied communication resources.
Takeda et al. teach a method wherein the selecting of the first communication resource comprises: 
15identifying unoccupied communication resources (read as a blank resource area) among the plurality of communication resources (read as “a control section that decides a blank resource area configured in association with a given Bandwidth part (BWP); ”(Paragraph [0009])); 
calculating interference power for each of the unoccupied communication resources (read as transmission power that can be used by each user (Paragraph [0173])); and 
selecting the first communication resource based on the calculated interference 20power for each of the unoccupied communication resources. (read as “scheduling for allocating radio resources (a frequency bandwidth and transmission power that can be used by each user terminal) in TTI units to each user terminal. ”(Paragraph [0173]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for allocating radio resource(s) (e.g.: transmission power, blank resource area) as taught by Takeda et al. and the function for determining a scrambling sequence based on a plurality of time-frequency parameters (e.g.: slot index, center frequency, synchronization channel) as taught by Sun et al. with the V2X devices as taught by Osawa et al. for the purpose of enhancing resource management by devices in a communication network.
Regarding claim 7, and as applied to claim 6 above, Osawa et al. teach “a communication device including a receiving unit that receives at least one of configuration information of a same center frequency used for downlink reception and sidelink reception in one slot or configuration information of a same center frequency used for uplink transmission and sidelink transmission in the one slot; and a control unit that configures, based on the received configuration information, at least one of the same center frequency for the downlink reception and the sidelink reception in the one slot or the same center frequency for the uplink transmission and the sidelink transmission in the one slot.”(Paragraph [0009])
Sun et al. teach methods and devices “for identification of a scrambling sequence used for a reference signal, a control signal, or a data signal that is independent of a center frequency of a wireless system bandwidth. Such identification of scrambling sequences may allow for demodulation of signals in which a synchronization channel does not share a same center frequency as the wireless system bandwidth.”(Paragraph [0030])
the communication resources are identified by comparing a received signal strength of a first-in-time subslot of each slot in the resource allocation channel (read as peak average power ratio (PAPR) (Paragraph [0075])),
which is mapped to each of the plurality of communication resources, with a predetermined threshold.(read as “the length of the period may be selected to be long enough to provide relatively small impact on a peak to average power ratio (PAPR) of the reference signal and yet be short enough to provide a relatively short scrambling sequence which may provide some memory and processing resources savings.”(Paragraph [0075]))
However, Osawa et al. and Sun et al. fail to explicitly teach wherein in the identifying of the unoccupied communication resources, 
Takeda et al. teach wherein in the identifying of the unoccupied communication resources (read as blank resource area (Paragraph [0009]); For example “a control section that decides a blank resource area configured in association with a given Bandwidth part (BWP); ”(Paragraph [0009])), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for allocating radio resource(s) (e.g.: blank resource area) as taught by Takeda et al. and the function for determining a scrambling sequence based on a plurality of time-frequency parameters (e.g.: slot index, center frequency, synchronization channel) as taught by Sun et al. with the V2X devices as taught by Osawa et al. for the purpose of enhancing resource management by devices in a communication network.
Regarding claim 10, and as applied to claim 6 above, Osawa et al., as modified by Sun et al. and Takeda et al., teach an operation method wherein the selecting of the first communication resource based on the calculated interference power for each of the unoccupied communication resources comprises: 
determining, by the first distributed terminal, allocable candidate communication resources based on the calculated interference power for each of the unoccupied communication resources (Fig.14 @ 103; Fig.15 @ 203); 
receiving, from the second distributed terminal, information on candidate communication resources allocable by the second distributed terminal (Fig.14 @ 102; Fig.15 @ 202); 
determining valid candidate communication resources allocable to both the first distributed terminal and the second distributed terminal (Fig.14 @ 104; Fig.15 @ 204); and 
selecting the first communication resource from among the valid candidate 10communication resources. (Fig.14 @ 104; Fig.15 @ 204)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (U.S. Patent Application Publication # 2021/0160876 A1), in view of Sun et al.  (U.S. Patent Application Publication # 2018/0198648 A1), and LIN (WO # 2021/038264 A1).
Regarding claim 11, and as applied to claim 1 above, Osawa et al. teach “a communication device including a receiving unit that receives at least one of configuration information of a same center frequency used for downlink reception and sidelink reception in one slot or configuration information of a same center frequency used for uplink transmission and sidelink transmission in the one slot; and a control unit that configures, based on the received configuration information, at least one of the same center frequency for the downlink reception and the sidelink reception in the one slot or the same center frequency for the uplink transmission and the sidelink transmission in the one slot.”(Paragraph [0009])
Sun et al. teach methods and devices “for identification of a scrambling sequence used for a reference signal, a control signal, or a data signal that is independent of a center frequency of a wireless system bandwidth. Such identification of scrambling sequences may allow for demodulation of signals in which a synchronization channel does not share a same center frequency as the wireless system bandwidth.”(Paragraph [0030])
However, Osawa et al. and Sun et al. wherein in the allocating of the selected first communication resource, the first distributed terminal and the second distributed terminal simultaneously perform allocation contention in a first slot of the resource allocation 15channel, 
which is mapped to the selected first communication resource.
Lin teaches a method wherein in the allocating of the selected first communication resource, the first distributed terminal and the second distributed terminal simultaneously perform allocation contention in a first slot of the resource allocation 15channel (read as rate matching (Paragraph [0020])), 
which is mapped to the selected first communication resource. (read as “the base station can use more resources within the second slot (for example the TypeO-PDCCH slot) to carry the data signal containing the remaining system information. In order to avoid any resource collision between the data signal containing the remaining system information (RMSI-PDSCH in the example) and actually transmitted synchronization signal block(s) (SSB(s)) within the second slot (TypeO- PDCCH slot in the example), a SSB presence information is transmitted from the base station to the user equipment.”(Paragraph [0020]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for allocating radio resource(s) (e.g.: blank resource area) as taught by Takeda et al. and the function for determining a scrambling sequence based on a plurality of time-frequency parameters (e.g.: slot index, center frequency, synchronization channel) as taught by Sun et al. with the V2X devices as taught by Osawa et al. for the purpose of enhancing resource management by devices in a communication network.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (U.S. Patent Application Publication # 2021/0160876 A1), in view of Sun et al.  (U.S. Patent Application Publication # 2018/0198648 A1), and Boer et al. (U.S. Patent Application Publication # 2019/0007974 A1).
Regarding claim 14, and as applied to claim 1 above, Osawa et al. teach “a communication device including a receiving unit that receives at least one of configuration information of a same center frequency used for downlink reception and sidelink reception in one slot or configuration information of a same center frequency used for uplink transmission and sidelink transmission in the one slot; and a control unit that configures, based on the received configuration information, at least one of the same center frequency for the downlink reception and the sidelink reception in the one slot or the same center frequency for the uplink transmission and the sidelink transmission in the one slot.”(Paragraph [0009])
Sun et al. teach methods and devices “for identification of a scrambling sequence used for a reference signal, a control signal, or a data signal that is independent of a center frequency of a wireless system bandwidth. Such identification of scrambling sequences may allow for demodulation of signals in which a synchronization channel does not share a same center frequency as the wireless system bandwidth.”(Paragraph [0030])
However, Osawa et al. and Sun et al. fail to explicitly teach an operation method further comprising, after the continuously occupying of the allocated first communication resource, checking a collision of the allocated first communication resource.
Nguyen  teaches method further comprising, after the continuously occupying of the allocated first communication resource, checking a collision of the allocated first communication resource. (read as “a communication period and structure for use in transmitting and receiving V2X data messages by V2X devices, and associated methods for enabling V2X collision detection and handling, and in particular where distributed resource allocation and frequent network topology changes due to device mobility are present.”(Paragraph [0060]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for detecting and handling V2X collision based on distributed resource allocation as taught by Nguyen and the function for determining a scrambling sequence based on a plurality of time-frequency parameters (e.g.: slot index, center frequency, synchronization channel) as taught by Sun et al. with the V2X devices as taught by Osawa et al. for the purpose of enhancing resource management by devices in a communication network.
Regarding claim 15, and as applied to claim 14 above, Osawa et al., as modified by Sun et al. and Nguyen, teach an operation method wherein the checking of the collision of the allocated first communication resource comprises: 
transmitting, by the first distributed terminal, a collision tone in some subslots of predetermined transmittable subslots except a first-in-time subslot among subslots of a slot of the resource allocation channel, which is mapped to the allocated first communication resource (Fig.14 @ 101; Fig.15 @ 201); 
transmitting, by the second distributed terminal, a collision tone in some subslots of predetermined transmittable subslots different from a region in which the first distributed 10terminal transmits a collision tone, except the first-in-time subslot among the subslots of the slot of the resource allocation channel, which is mapped to the allocated first communication resource (Fig.14 @ 101; Fig.15 @ 201); and 
detecting, by the first distributed terminal and the second distributed terminal, a collision tone in subslots where neither of the first distributed terminal and the second 15distributed terminal transmits a collision tone, in the slot of the resource allocation channel, which is mapped to the allocated first communication resource. (Fig.14 @ 104; Fig.15 @ 204)
Regarding claim 16, and as applied to claim 14 above, Osawa et al. teach “a communication device including a receiving unit that receives at least one of configuration information of a same center frequency used for downlink reception and sidelink reception in one slot or configuration information of a same center frequency used for uplink transmission and sidelink transmission in the one slot; and a control unit that configures, based on the received configuration information, at least one of the same center frequency for the downlink reception and the sidelink reception in the one slot or the same center frequency for the uplink transmission and the sidelink transmission in the one slot.”(Paragraph [0009])
Sun et al. teach methods and devices “for identification of a scrambling sequence used for a reference signal, a control signal, or a data signal that is independent of a center frequency of a wireless system bandwidth. Such identification of scrambling sequences may allow for demodulation of signals in which a synchronization channel does not share a same center frequency as the wireless system bandwidth.”(Paragraph [0030])
However, Osawa et al. and Sun et al. fail to explicitly teach an operation method further comprising, when a resource collision is determined in the checking of the collision of the allocated first communication 20resource, determining whether to allow the resource collision; and 
in response to determining not to allow the resource collision, returning the first communication resource.
Nguyen teaches an operation method further comprising, when a resource collision is determined in the checking of the collision of the allocated first communication 20resource, determining whether to allow the resource collision (read as V2X collision detection and handling (Paragraph [0060])); and 
in response to determining not to allow the resource collision, returning the first communication resource. (read as V2X collision detection and handling (Paragraph [0060]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for detecting and handling V2X collision based on distributed resource allocation as taught by Nguyen and the function for determining a scrambling sequence based on a plurality of time-frequency parameters (e.g.: slot index, center frequency, synchronization channel) as taught by Sun et al. with the V2X devices as taught by Osawa et al. for the purpose of enhancing resource management by devices in a communication network.
Allowable Subject Matter
5.	Claims 8-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8, and as applied to claims 6 above, the best prior art found during the examination of the present, Osawa et al. (U.S. Patent Application Publication # 2021/0160876 A1) teach “a communication device including a receiving unit that receives at least one of configuration information of a same center frequency used for downlink reception and sidelink reception in one slot or configuration information of a same center frequency used for uplink transmission and sidelink transmission in the one slot; and a control unit that configures, based on the received configuration information, at least one of the same center frequency for the downlink reception and the sidelink reception in the one slot or the same center frequency for the uplink transmission and the sidelink transmission in the one slot.”(Paragraph [0009]), in view of Sun et al.  (U.S. Patent Application Publication # 2018/0198648 A1) Sun et al. teach methods and devices “for identification of a scrambling sequence used for a reference signal, a control signal, or a data signal that is independent of a center frequency of a wireless system bandwidth. Such identification of scrambling sequences may allow for demodulation of signals in which a synchronization channel does not share a same center frequency as the wireless system bandwidth.”(Paragraph [0030]), and Takeda et al. (U.S. Patent Application Publication # 2021/0092717 A1) teach “A user terminal according to one aspect of the present invention includes: a control section that decides a blank resource area configured in association with a given Bandwidth part (BWP); and a transmission/reception section that performs transmission and/or reception processing by taking the blank resource area into account, and the control section decides the blank resource area assuming one of following (1) to (3): (1) an entire bandwidth of the given BWP is the blank resource area in a given period; (2) part of the bandwidth of the given BWP is the blank resource area in the given period; and (3) the given BWP does not include the blank resource area in the given period.”, fail to disclose: “wherein in the calculating of the interference power, the interference power for each of the unoccupied communication resources is calculated by summing interference powers which all communication resources having different frequencies from and temporally overlapping with the each of the unoccupied communication resources affect the each of the unoccupied communication 10resources.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claim 9 is also allowed by virtue of its dependency on claim 8.
Regarding claims 12, and as applied to claims 11 above, the best prior art found during the examination of the present, Osawa et al. (U.S. Patent Application Publication # 2021/0160876 A1) teach “a communication device including a receiving unit that receives at least one of configuration information of a same center frequency used for downlink reception and sidelink reception in one slot or configuration information of a same center frequency used for uplink transmission and sidelink transmission in the one slot; and a control unit that configures, based on the received configuration information, at least one of the same center frequency for the downlink reception and the sidelink reception in the one slot or the same center frequency for the uplink transmission and the sidelink transmission in the one slot.”(Paragraph [0009]), in view of Sun et al.  (U.S. Patent Application Publication # 2018/0198648 A1) Sun et al. teach methods and devices “for identification of a scrambling sequence used for a reference signal, a control signal, or a data signal that is independent of a center frequency of a wireless system bandwidth. Such identification of scrambling sequences may allow for demodulation of signals in which a synchronization channel does not share a same center frequency as the wireless system bandwidth.”(Paragraph [0030]), and LIN (WO # 2021/038264 A1) teach “user equipment, of receiving a presence information, transmitted by the base station, related to the presence or not of at least one synchronization signal block in the second slot, at a known position in the resource grid representing said second slot, and the presence information indicating the presence of at least one synchronization signal block in the second slot, in the step of reading the remaining system information, the user equipment reads the resources of said area for the data signal in the resource grid representing the second slot, excluding the resources of said area for the data signal that correspond to the at least one synchronization signal block which presence is given by the presence information.”(Paragraph [0017]), fail to disclose: “wherein the allocation contention which each of the first distributed terminal and the second distributed terminal performs in the first slot comprises: 
20selecting, by each of the first distributed terminal and the second distributed terminal, a same first subslot from the first slot composed of a plurality of subslots;
performing, by each of the first distributed terminal and the second distributed terminal, first carrier sensing from a first-in-time subslot to the first subslot of the first slot;
42PA4349-)abandoning, by each of the first distributed terminal and the second distributed terminal, the contention when a signal of another terminal is sensed as a result of the first carrier sensing, and 
starting, by each of the first distributed terminal and the second distributed terminal, signal transmission in the first subslot and selecting a same second 5subslot when a signal of another terminal is not sensed as the result of the first carrier sensing; 
stopping, by each of the first distributed terminal and the second distributed terminal, the signal transmission in the second subslot, and performing, by each of the first distributed terminal and the second distributed terminal, second carrier sensing; and
abandoning, by each of the first distributed terminal and the second distributed 10terminal, the contention when a signal of another terminal is sensed as a result of the second carrier sensing, and 
assuming, by each of the first distributed terminal and the second distributed terminal, that each of the first distributed terminal and the second distributed terminal has won the contention and resuming signal transmission from a next subslot of the second subslot to a last subslot.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kim et al. (U.S. Patent Application Publication # 20180278380 A1) teach “an operation method of a terminal in a communication system may comprise receiving a downlink data channel from a base station in a slot #n or a slot #(n−l); receiving a slot format indicator (SFI) indicating a format of a slot #(n+k) in which an uplink control information (UCI) is to be transmitted, from the base station in the slot #n; and transmitting the UCI including a hybrid automatic repeat request (HARQ) response for the downlink data channel to the base station in the slot #(n+k), wherein each of n and k is an integer equal to or greater than 0, and 1 is an integer equal to or greater than 1.”(Paragraph [0007])

	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
May 5, 2022